Citation Nr: 0517206	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  98-08 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1991 to October 
1994.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 1998, a statement of the 
case was issued in June 1998, and a substantive appeal was 
received in June 1998.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing at the RO in 
April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Preliminary review of the record reveals that the veteran has 
not received a VA examination in connection with her claim.  
The veteran asserts that her anxiety began in service under 
the same set of circumstances as her headaches for which she 
is service-connected.  The veteran was also treated with 
Prozac for her headaches in-service.  Post-service medical 
records reflected psychiatric treatment in April 1998.  Since 
the underlying questions in this case are medical, the Board 
believes that a VA medical examination and opinion are 
necessary pursuant to 38 C.F.R. § 3.159(c)(4) (2004).  

Additionally, the veteran contended at her Board hearing that 
her mental health records in-service have not been made part 
of the file.  She explained at the hearing that they might be 
filed under her married name.  The Board also directs that 
the RO seek to obtain additional service medical records.

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to request copies of all post-service 
medical records, to specifically include 
records from the Womak Army Hospital from 
July 1993 to October 1994, under the 
veteran's married name (see claims 
folder).

2.  The veteran should then be scheduled 
for a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  After reviewing the 
claims file (to include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
the likelihood that any current 
psychiatric pathology had its onset in 
service or is otherwise related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




